Citation Nr: 1641612	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  15-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously remanded by the Board in February 2016.

The Veteran initially requested a hearing in connection with his appeal.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2015.  However, the Veteran withdrew his own request prior to the scheduling of a hearing in December 2015.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that bilateral hearing loss was chronically manifested during active service or continuously since service, or manifested to a compensable degree within one year of separation from active service, or otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002), 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in July 2013 satisfied the duty to notify with respect to service connection.  The letter notified the Veteran of the factors pertinent to establishment of service connection, and to establishment of an effective date and disability rating in the event of a grant of service connection.

The VA has also satisfied its duty to assist the Veteran.  The Veteran's VA treatment records, and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA treatment records reveal private medical treatment by a "Dr. Black" that is not part of the record.  See VA treatment note dated January 28, 2014.  However, the Veteran's records indicate that his first visit to the VA in January 2014 was to establish care and obtain a referral for hearing loss.  The record contains no evidence that Dr. Black treats the Veteran for hearing loss.  The record specifically lists the problems co-managed by Dr. Black, and does not include hearing loss.  See VA treatment record dated January 28, 2014.  Moreover, the Veteran has not made any statements asserting the relevance of Dr. Black's treatment to the issue on appeal.  Therefore, the Board finds these records not relevant to the Veteran's claim for service connection for hearing loss.  See 38 C.F.R. § 3.159(c)(1).

The duty to assist also includes provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination that is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the Veteran was provided a VA audiological examination in October 2013.  Here, the VA examiner reviewed the record, reviewed the Veteran's lay statements, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's bilateral hearing loss.  The VA examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the October 2013 VA examination and opinion to be adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.

The Board notes that the Veteran's service treatment records are missing and that it has been determined that they were destroyed in the July 1973 fire at the National Personnel Records Center.  See September 2013 VA Form 3101.  The RO issued a Formal Finding on the Unavailability of Service Treatment Records in October 2013.  There is no allegation of relevant in-service treatment or post-service treatment within a year of his discharge.

In cases where service records are unavailable, VA has a heightened obligation to explain its findings and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This is not to say that there is a heightened benefit-of-the-doubt rule.  Rather, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Furthermore, the legal standard for proving a claim for service connection is not lowered.  Instead, VA has a heightened obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

In an October 2013 letter, the VA notified the Veteran of his ability to submit any treatment records related to his claim.  The letter also contained a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, with instructions to complete in detail to assist in a search for military medical records, and to list any service treatment records in his possession.  See Correspondence, sent in October 2013.  The Veteran returned the NA Form 13055 having listed no information as to any treatment records in his possession or elsewhere.  See NA Form 13055 dated October 24, 2013.

There is no indication in the record that any additional evidence relevant to the issue of entitlement to service connection for hearing loss is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remand

As previously noted, this case was remanded by the Board in February 2016.  A Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a court or Board remand).  The Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain outstanding  relevant VA treatment records and issue a statement of the case as to service connection in light of new evidence.  Pursuant to the February 2016 Board remand, the AOJ requested any relevant treatment records from the VA.  The AOJ obtained the requested VA records, associated the records with the record, and readjudicated the issue in a supplemental statement of the case.  See March 2016 Supplemental Statement of the Case.  The VA records received indicate that the Veteran sought to establish care at the Murrieta Veterans Clinic in January 2014, a date that reflects the earliest record received.  See VA treatment note dated January 28. 2014.  Accordingly, the Board finds that VA at least substantially complied with the February 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).


Analysis

The Veteran contends that he has bilateral hearing loss directly related to in-service noise exposure.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in May 2014.

The medical evidence shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  See, e.g., October 2013 VA examination report.

The Board finds that the Veteran had an in-service injury, consisting of acoustic trauma from noise exposure.  The Veteran reports being exposed to artillery fire, training with "sound and flash" and "anti-tank" operations, all without hearing protection.  See Correspondence received in November 2012.  The Veteran is considered competent to attest to his exposure to noise during active service as he has personal knowledge of the circumstances surrounding his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him credible in this regard, as his DD Form 214 indicates that his MOS was Infantry.  Therefore, his statements of noise exposure are consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

However, while the Veteran is competent to observe impaired hearing during service or at any other time, as it utilizes one of his five senses, the Board must also consider the credibility of such statements.  In this regard, the Board notes that, in a November 2012 written statement, the Veteran reported having had worsening hearing trouble off and on since service.  For reasons discussed below, the Board finds such statements to be other than credible statements as to demonstration of chronic disability in service or continuously since service.  As such, they are of diminished probative value.  

Further, he is not competent to medically attribute his current hearing loss to any particular cause, such as in-service acoustic trauma, because such is a complex medical issue requiring medical training and knowledge the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his statements are not probative as to that matter.  Accordingly, to determine whether the Veteran's current hearing loss is related to his active service, the Board turns to the competent medical evidence of record.

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against service connection for bilateral hearing loss.  Although the Board finds that the Veteran has a current hearing loss disability, and experienced an in-service event consisting of noise exposure resulting in acoustic trauma, the most probative evidence does not demonstrate continuity of symptomatology since service, nor relate the current bilateral hearing loss disability to active service.  

The Board assigns great probative value to the October 2013 VA opinion.  The examiner acknowledged the reports of the Veteran's in-service noise exposure.  The examiner also acknowledged a review of the claims file, which contains reports that the Veteran's hearing loss has gotten "worse and worse" since service.  See Correspondence received in November 2012.  However, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner opined that research indicates that hearing loss as a result of noise exposure will stabilize when the offending noise source is removed.  The Board finds the examiner's opinion to be probative as the examiner considered the Veteran's reported history, including his account of in-service noise exposure, noted and cited to evidence reviewed, and provided reasoning for her conclusion, which was not based solely on evidence of a normal audiogram at separation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board has also considered whether service connection for hearing loss is warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a).  There is no record of any complaints of hearing loss to medical providers for many years after service.  Accordingly, there is no indication in the record that the Veteran's bilateral hearing loss disability manifested to a compensable degree within one year from the date of separation from service, and service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In summary, the record does not support a finding that the Veteran's current hearing loss disability is etiologically related to the Veteran's in-service noise exposure.  While no fault of the Veteran, the evidence of record does not include service treatment records showing in-service hearing loss, and there is no record of hearing loss treatment until many years after service.  After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the probative evidence of record is against a finding that there is a nexus between the current bilateral hearing loss disability and active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)."


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


